Per Curiam,
The plaintiff showed a clear paper title from the common source, Sidney Fuller. The defendant showed no title by deed, but relied on a parol agreement of Sidney Fuller to devise the farm to defendant if the latter would remain and make his home with the promisor until he should be of age. The defendant, a nephew of Sidney, was then a boy between eleven and twelve years of age. He carried out the contract on his part by remaining and working for his uncle until the latter’s death, when defendant was more than twenty-one. He did not, however, succeed in showing possession. On the contrary, it appeared that after the death of Sidney Fuller, his widow, the present plaintiff, held the legal title and defendant at the time of this trial was in possession under her. It is true the defendant disputed the lease, but he did not establish an independent possession in himself. Sidney Fuller conveyed the property during his lifetime, and even if the grantee held in trust only, the will of the grantor did not coincide with the contract so as to fortify defendant’s title as a memorandum in writing. There were some other and subordinate *165facts in the case that strengthened the defendant’s manifest equity, but the learned judge was of opinion that they did not take the title out of the ban of the statute of frauds, and we are obliged to concur in the same view.
Judgment affirmed.